DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Amendment filed 4/1/2021.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference in the manner they are applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Groom et al. (U.S. Publication No. 2002/0125869), hereinafter Groom, in view of Ryoo (U.S. Publication No. 2010/0052640).
Regarding claim 1, Groom discloses a control circuit (Figures 10 and 11: 42) configured for an interleaved switching power supply having first and second voltage regulation circuits (Figure 10:  14A, 14B) coupled in parallel, the control circuit comprising:  a) a first switch control circuit (Figure 10:  55A, 55B, 45A, 71A, 56; Figure 11:  56) configured to turn on a first main power switch (Figure 10:  14A) of said first voltage regulation circuit (Figure 10:  14A) in accordance with a first switch on signal (Figure 10:  T1ON) , and then to turn off said first main power switch after a predetermined time has elapsed (Paragraph [0033]); b) a second switch control circuit (Figure 10:  55C, 55D, 45B, 71B, 56; Figure 11:  56) configured to turn on a second main power switch of said second voltage regulation circuit (Figure 10:  14B) after half of a switching period from when said first main power switch is turned on (Figure 8:  compare T1ON waveform to T2ON waveform; Paragraph [0033], [0073]), and to (Figure 10:  14B) in response to an error between energy provided to a load by said two voltage regulation circuits in said switching period (Paragraphs [0083]-[0084]); and c) a feedback compensation signal generation circuit (Figure 10:  54) configured to generate a feedback compensation signal (Figure 10:  VOUT’) that represents an error between an output voltage (Figure 10:  VOUT) of said interleaved switching power supply and a first reference voltage (Figure 10:  DROOP) (Paragraphs [0033], [0073], [0083]-[0084]) (Paragraph [0047]:  “adding an arbitrary magnitude ripple component to the feedback signal…which is synchronized to the actual switching pulses…and simply adds to whatever actual ESR-induced ripple is actually present in the…feedback signal” (emphasis added).).
Groom does not disclose wherein said first switch on signal is generated by comparing said feedback compensation signal against a voltage signal that represents an inductor current of said first voltage regulation circuit. 
Ryoo discloses a feedback compensation signal generation circuit (Figure 2A:  22) configured to generate a feedback compensation signal (Figure 2A:  Vint, Vc; Figure 4:  Vc) that represents an integration (Paragraphs [0034]-[0036]) of an error between an output voltage (Figures 2A and 4:  Vi; Paragraph [0030]) of said switching power supply and a first reference voltage (Figure 2A:  Vref), wherein said first switch on signal (Figure 4:  output of 50) is generated by comparing (Figure 4:  40) said feedback compensation signal (Figure 2A:  Vint, Vc; Figure 4:  Vc) against a voltage signal (Figure 4:  output of summing block)) that represents an inductor current (Figure 4:  Ipmos) of said first voltage regulation circuit.

	Regarding claim 2, Groom discloses wherein said first switch control circuit comprises:  a) a first comparator (Figure 10:  55A) configured to generate a first switch on signal (Figure 10:  output of 55A) in response to a comparison of a voltage signal (Figure 10:  voltage at + input of 55A) that represents (Figure 10:  through 56) an inductor current (Figure 10:  current through 28) of said first voltage regulation circuit (Figure 10:  14A) against said feedback compensation signal (Figure 10:  VOUT’); and 
 b) a first off signal generating circuit (Figure 10:  55B) configured to generate a first switch off signal to control said on time of said first main power switch to be said predetermined time (Paragraphs [0033], [0073], [0083]-[0084]).
	Regarding claim 4, Groom discloses wherein said second switch control circuit comprises:  a) a phase-difference control circuit (Figures 10 and 11:  56) configured to receive said first switch on signal, and to generate a second switch on signal after said half of said switching period from when said first main power switch is turned on (Figure 8:  compare T1ON waveform to T2ON waveform; Paragraph [0033], [0073]), wherein said switching period comprises a full switching operation of said first main power switch (Paragraphs [0083] and [0084]); and b) a second off signal generating circuit (Figure 11:  96) configured to regulate a generation time of said second switch off signal in accordance with an error between inductor current average values of said (Paragraphs [0033], [0073], [0083]-[0084]).
Regarding claim 10, Groom discloses wherein said a feedback compensation signal generating circuit comprises: a) a sampling circuit (Figure 10:  54) configured to sense said output voltage of said interleaved switching power supply, and to generate a voltage sense signal; b) a first transconductance operational amplifier (Figure 11:  97) configured to receive said first reference voltage, and said voltage sense signal; and c) a first compensation capacitor (Figure 11:  94) coupled between an output of said first transconductance operational amplifier and ground, wherein a voltage across said first compensation capacitor is configured as said feedback compensation signal.  
Regarding claim 11, Groom discloses a delay circuit (Figure 5:  48) configured to generate said predetermined time in response to activation of said first main power switch.
Regarding claim 21, Groom discloses wherein said second switch control circuit (Figure 10:  14B) is configured to regulate said on time of said second voltage regulation circuit in accordance with an error between an average value of said inductor current of said first regulation circuit and that of said second regulation circuit (Paragraphs [0052], [0056], [0059]).  
Regarding claim 22, Groom discloses wherein said second switch control circuit comprises:  a) a phase-difference control circuit (Figures 10 and 11:  56) configured to receive said first switch on signal, and to generate a second switch on signal after said half of said switching period from when said first main power switch is turned on (Figure 8:  compare T1ON waveform to T2ON waveform; Paragraph [0033], [0073]), (Paragraphs [0083] and [0084]); and b) a second off signal generating circuit (Figure 11:  96) configured to control a length of an on time of said second main switch in each switching period (Figure 8:  compare T1ON waveform to T2ON waveform; Paragraph [0033], [0073]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Groom in view of Ryoo, and further in view of Parto et al. (U.S. Publication No. 2012/0187928), hereinafter Parto.
Regarding claim 13, Groom does not disclose clamp circuitry having an up-clamp circuit and a down-clamp circuit, and being configured to limit a variation range of said feedback compensation.
Parto teaches clamp circuitry (Figure 2:  224; Paragraphs [0029]-[0030], [0034]) having an up-clamp circuit and a down-clamp circuit (Paragraph [0029]:  “clamped”; Paragraph [0034]:  “unclamped”), and being configured to limit a variation range of said feedback compensation (Figure 2:  232; Paragraph [0029]: “VCOMP”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Groom to incorporate the teaching of Parto.  Doing so would provide a control circuit for a switching power supply capable of providing enhanced response to varying load conditions, thereby increasing efficiency.

Allowable Subject Matter
Claims 8-9, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-9 and 12, the prior art of record fails to disclose alone or in combination:
c) wherein said generation time of said second switch off signal is controlled in accordance with a voltage signal indicative of said inductor current of said second voltage regulation circuit and said compensation reference signal, 
in combination with the additional elements of claim 8.

Regarding claim 14, the prior art of record fails to disclose alone or in combination:
wherein:
a) said up-clamp circuit comprises a first diode having a cathode coupled to said feedback compensation signal; and 
b) said down-clamp circuit comprises a second diode having an anode coupled to said feedback compensation signal. 

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15-20, the prior art of record fails to disclose alone or in combination:  
f) controlling an on time or said second main power switch to be consistent with said predetermined time when said first and second voltage regulation circuits provide consistent energy; and 
g) regulating said on time of said second main power switch when said first and second voltage regulation circuits provide inconsistent energy,
in combination with the additional elements of claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain.  U.S. Patent No. 7,609,040.  “Power Supply and Related Circuits.”
Walters.  U.S. Publication No. 2005/0184717.  “DC-DC Regulator With Switching Frequency Responsive to Load.”
Derksen.  U.S. Publication No. 2009/0267580.  “DC-DC Converter With Switchable Estimators.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        



/KEVIN H SPRENGER/
Examiner, Art Unit 2838